OFFICEOFTHE              ATTORNEYGENERAL OFTEXAS
                                     AUSTIN




Honorable     W. P.     Herme,     Jr.
county Auditor
Wallor County
Bempetead,     Texas

Dear   Sir:
                                                                         011
                                                                          ed-
                                                                         per

              Your     raquest     ror             s been     received    and
carsfully considered             by th                We quote irom your
request as followst




       or tax sal
                                           ounty to purcheso
                                         pe of services above
                                         per which is owned by

                             0 your qua&ion     we call     attention  to Ar-
                             Annotated Civil    Statutes,    which provides:
                       entering upon the dutiss of their
                     county judge and euch commissioner
       shell t&e the official      oath and shall take a
       written oeth that he will not be aireOtly       nor
       ‘indirectly  interi:etod  in any contraot with, or
       claim ageinst.    tha county in which he L’(lStBeS,
       except such warrants as may issue to him as fees
        of offios."    (Ejmphasis ours)
Honorable W. P. Herme, Jr.,    paga   2



          Furthermore we call your attention             to Article   373,
penal Code of Texae, which reads a8 follows:
            *Xi any officer   of any county, or of any oity
     or town shall become in any manner pecuniarily         in-
     terested   in any contraots made by such oounty,
     city or town, through its agents, or otherwise,
     for the construction     or repair of any bridge, road,
     street,   alley or houee or any other work under-
     taken by such county, city or town, or shall be-
     come interested     In any bid or proposal for such
     work or in the purchase or sale of/anything         made
     for or on acoount of suoh county, city or town,
     or who shall contract for or receive any money
     or property,    or the representative    of either,   or
     any emolument or advantage     whatsoever in considor-
     etion of such bid, proposal,      contraat,  purohaso
     or sale    he shall be fined not lees than Fifty
     (‘50,OOf Dell ars and not more than yive Hundred
      (e~500.00) Dol1ars.v
           In view of the foregoing   authorities, it ,lir~our
opinion that it is not legal   for the County to purchas8 either.
supplies or the type of service mentioned in your letter       from
a newspaper which is owned by the County Judge.
                                                    Very truly   your8
                                               ATT0i-l   GE

                                               B

                                          fi                     Assistant
JOH:ir